Citation Nr: 0619418	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for coccyodynia with surgical scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern


INTRODUCTION

The veteran had active service from March 1998 to July 2002.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for coccyodynia with a surgical 
scar and assigned a 10 percent rating.

The veteran's initial application included a claim of service 
connection for low back pain, but that condition was not 
addressed in the rating action on appeal.  On the Substantive 
Appeal submitted in December 2003, she continued to argue 
that service connection is warranted for low back pain as a 
condition separate from the service-connected coccyodynia 
with surgical scar.  In the November 2003 supplemental 
statement of the case (SSOC), the RO indicated that "[i]t is 
determined that your claims of residuals of pilonidal cyst, 
scar of lower back and low back pain all represent the same 
disability entity and are not separate disabling 
conditions."  Since the veteran filed a separate claim of 
service connection for low back pain, a separate adjudication 
of that claim is necessary.  An SSOC can not be used to 
announce a decision by the agency of original jurisdiction 
not initially addressed in a statement of the case.  
38 C.F.R. § 19.31 (2005).  As such, the claim of entitlement 
to service connection for low back pain is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In the September 2002 decision on appeal, the RO granted 
service connection and assigned a 10 percent rating for 
coccyodynia with surgical scar, effective from July 11, 2002.  
The RO rated the condition by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5298 which pertains to residuals of a 
partial or complete removal of the coccyx.  Given the 
veteran's initial claim and assertions of a painful scar and 
based on a review of the medical records, it appears that the 
veteran's condition would be more appropriately rated under 
the criteria pertaining to scars.  To date, the RO has not 
considered that rating criteria nor has the veteran received 
notice of those criteria.  

The Board also notes that in August 2002, VA revised the 
criteria for evaluating skin disabilities, to include scars, 
effective August 30, 2002.  On remand, the RO must adjudicate 
the claim under both the old and new rating criteria.  
Consideration must also be given to staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although the veteran was afforded a VA examination in August 
2002, that report does not contain sufficient findings to 
evaluation to current severity of the veteran's condition.  
Thus, another examination is necessary.  

Accordingly, this matter is remanded for the following 
action:

1.  Schedule the veteran for a VA skin 
examination to determine the current 
severity of the service-connected 
coccyodynia with surgical scar.  The 
claims folder must be made available to 
the examiner for review.  The size and 
area affected by the residual scar should 
be indicated and the examiner should 
specifically address both the old and new 
rating criteria.   

2.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim in light of all pertinent evidence 
and all pertinent legal authority.  The 
RO should consider and address all 
applicable rating criteria in effect 
prior to and since August 30, 2002 and 
must document its consideration of 
whether a "staged rating," pursuant to 
the Fenderson decision, is warranted.

3.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




